BARDGETT, Chief Justice,
dissenting.
I respectfully dissent and would dismiss the information. The work in 1977 of the committee referred to in the principal opinion was and is much appreciated. The question of what may be done in the regulation of lawyer advertising without offending the First Amendment of the United States Constitution or its counterpart in the Missouri Constitution is still unclear. Of course, unrestrained lawyer advertising can be a trap to snare the unwary. Yet, the public has an interest in knowing whether a lawyer practices in a particular field, what courts he practices in, and the cost of services. And the lawyer has a first-amendment right to so inform the public. It seems to me that is essentially what Bates and O’Steen v. Arizona, 433 U.S. 350, 97 S.Ct. 2691, 53 L.Ed.2d 810 (1977), holds, and it was the holding in that case that we sought to satisfy in our modification of DR 2-101 of Rule 4, including the authorization to the committee to draw up the addendum referred to in Judge Seiler’s dissent. That addendum was a sort of “menu” which required the use of certain words, e. g., “tort law”, to describe certain fields of practice. The committee and the Court were trying to be helpful by assuring the lawyer that if he used those descriptions his advertisement would be permissible. But, if advertising a practice in a given field of law is permissible then can we say that the state has a significant interest in requiring the use of the words “tort law” but not the words “personal injury”? In my opinion, we cannot support such a conclusion with reason. It was, perhaps, a mistake to seemingly require strict adherence to the boiler plate language of the addendum, but it can be used as a guide. I cannot, therefore, join in an opinion which would continue to maintain the addendum as the sole and only words permitted to describe a field of practice in an advertisement. The same is true of the term “contracts” used in respondent’s advertisement. The word “contract” is in common usage and means something to nonlawyers. I can find no synonyms for it in the addendum; yet, in general parlance, “contract” or “contract law” describes an area of practice in an understandable way to nonlawyers.
In approving DR 2-101 and the addendum, we were, in a sense, construing the First Amendment as articulated in Bates and O'Steen, supra. The adoption of a rule does not involve the adjudication of a case or controversy, and consequently we did not have the full benefit of adversarial briefs and argument as we do in cases here for adjudication and as we now have in this case. We should recognize that in those circumstances we can more readily err and be too restrictive. In my opinion, that is what happened here and this is our opportunity to correct the error. I would hold that respondent was not guilty of unethical conduct in using the terminology of “Personal Injury”, “Workmen’s Compensation”, and “Contracts”. I would further hold the addendum shall be considered as a guide and that no unethical conduct is committed if the terminology used to describe a field of practice is reasonable and fairly describes to a nonlawyer the field of law spoken of in the advertisement.
I find no unethical conduct involved in respondent stating he is admitted to practice in Missouri and Illinois and the United States Supreme Court as it seems to me the reader benefits from knowing the courts in which he is admitted to practice and there is no identifiable state interest served in prohibiting an attorney from so informing the public. I disagree with Judge Seiler’s subjective view of the ad regarding respondent’s right to practice in the United States Supreme Court. I would hold a lawyer may state the states or courts to which he has been admitted to practice. Nor do I think the mailing of essentially the same material constitute unethical conduct.
I do not, however, regard Central Hudson Gas & Electric Corporation v. Public Service Commission of New York, 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980), as applicable, in its entirety, to advertising by lawyers. I believe we should continue to exercise responsibility to the public in regulating the practice of law and this includes advertising. But I also believe we must do *415so reasonably and be willing to recognize errors we may make in rules and correct them whenever the opportunity to do so presents itself.
For these reasons I would dismiss the information.